      Case: 1:20-cv-00129-DMB-RP Doc #: 111 Filed: 03/17/21 1 of 1 PageID #: 22663




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

 DARLA RAY                                                                        PLAINTIFF

 V.                                                                NO. 1:20-CV-129-DMB-RP

 JOHNSON & JOHNSON, et al.                                                     DEFENDANTS


                                      FINAL JUDGMENT

         In accordance with the order entered this day, this case is DISMISSED with prejudice for

failure to prosecute.

         SO ORDERED, this 17th day of March, 2021.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE
